DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 6, 12, and 16-19 have been cancelled.
Examiner notes that claims 17 and 19 which previously were objected to have been cancelled, rendering the objections moot.
Examiner notes that claims 6, 12, and 16-19 which were previously rejected under 35 U.S.C. 112(a) have been cancelled, rendering the rejections moot. Examiner further notes that the subject matter of claims 6, 12, and 16-19 that is now incorporated into the independent claims by amendment is no longer considered as failing to comply with the written description requirement after amendment.

Response to Arguments
Applicant’s arguments, see the section titled “IV. Prior Art Rejection” on pages 7-9 of the reply originally filed 03/16/2022, with respect to claims 1-5, 7-11, and 13-15 have been fully considered and are persuasive. The rejections of claims 1-3, 5, 7-9, 11, and 13-15 under 35 U.S.C. 102(a)(1) and (a)(2) and the rejections of claims 4 and 10 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-11, and 13-15 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art does not disclose, alone or in combination, independent claims 1, 7, or 13.

For example, regarding claim 1, Kuhara discloses a vehicle control system (In fig. 36 and paragraphs [0468]-[0469], Kuhara discloses a vehicle control system provided with a delivery vehicle 3) comprising: 
a memory (In fig. 7 and paragraph [0165], Kuhara discloses that the delivery vehicle 3 is provided with a storage unit 33; in paragraph paragraph [0182], Kuhara discloses that the storage unit 33 is a semiconductor memory, for example); and 
a first processor (In fig. 7 and paragraph [0165], Kuhara discloses that the delivery vehicle 3 is provided with a control unit 32; in paragraph [0167], Kuhara discloses that the control unit 32 is a CPU, for example, where the examiner understands that a CPU must at least comprise a processor) that is coupled with the memory (The examiner understands that the CPU and memory must at least be in communicable contact with one another to function as disclosed; see paragraphs [0168], [0184], [0186]-[0190] where Kuhara discloses specific examples of how subunits of the storage unit 33 and control unit 32 may interact) and that is configured to: 
set a preliminary destination or a preliminary destination area (In fig. 7 and paragraph [0167], Kuhara discloses that control unit 32 is provided with a dispatch instruction information acquisition unit 323; in paragraph [0173], Kuhara discloses that the dispatch instruction information acquisition unit 323 acquires dispatch instruction information including at least location information of the delivery destination (preliminary destination)) toward which a vehicle heads in an autonomously driven state (In paragraph [0168], Kuhara discloses that the movement control unit 31 (of control unit 32) controls the movement of the delivery vehicle 3 on the basis of an autonomous driving basic program stored in an autonomous driving basic program storage unit 332 (of storage unit 33); in paragraph [0173], Kuhara discloses that the delivery vehicle 3 moves toward the delivery destination (preliminary destination) after a delivery object has been loaded, or after a user has boarded the delivery vehicle 3, at the delivery source); 
cause a vehicle to travel in the autonomously driven state to the preliminary destination or the preliminary destination area (In paragraph [0168], Kuhara discloses that the movement control unit 31 (of control unit 32) controls the movement of the delivery vehicle 3 on the basis of an autonomous driving basic program stored in an autonomous driving basic program storage unit 332 (of storage unit 33); in paragraph [0173], Kuhara discloses that the delivery vehicle 3 moves toward the delivery destination (preliminary destination) after a delivery object has been loaded, or after a user has boarded the delivery vehicle 3, at the delivery source); 
acquire, from a global positioning system (GPS) device (In paragraphs [0191-0192], Kuhara discloses that sensor unit 34 of the delivery vehicle 3 includes, for example, GPS), position information for the vehicle (In paragraph [0171], Kuhara discloses that the vehicle location information acquisition unit 322 (of control unit 32) acquires location information indicating the present location of the delivery vehicle 3, via the sensor unit 34); and 
switch a driving state of the vehicle from the autonomously driven state to a remotely operated driven state when the vehicle has been detected to have arrived at the preliminary destination or in the preliminary destination area based on the position information (In paragraph [0498], Kuhara discloses that in a case where it has been determined that the present location of the delivery vehicle 3 is the location of the dispatch destination (preliminary destination), the delivery vehicle 3 switches the travel mode from the autonomous travel mode to the remote operation mode; see also paragraph [0387], where Kuhara discloses that the dispatch destination is any destination to which an autonomous vehicle is to be dispatched, including the delivery destination (preliminary destination)).
Kuhara does not explicitly disclose stopping acquisition of the position information, without recording the position information, when the vehicle is in the remotely operated driven state.

Although in paragraph [0028], Suzuki teaches that a drone 1 loaded with a package uses a GPS system to fly to a user house 20 that is the delivery destination of the package, and, when the drone 1 approaches the user house that is the destination, “the flight of the drones 1 is switched from autonomous navigation using the GPS system to remote control performed by the landing device 21 and the in-house control device 22 installed in the user house 20”, the combination of Kuhara and Suzuki does not explicitly disclose stopping acquisition of the position information, without recording the position information, when the vehicle is in the remotely operated driven state.

Similar reasoning is applied to independent claims 7 and 13. Therefore, independent claims 1, 7, and 13 and corresponding dependent claims 2-5, 8-11, and 14-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665